DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 07/20/2022. Claims 1-19 are currently pending for examination on the merits, of which claims 9-12 are currently withdrawn from consideration. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claim 19 stating that "the plurality of conductive fibers are positioned in values between adjacent tire cords of the plurality of tire cords” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the conductive fiber is fixed to the surface of the tire cord in state that the conductive fiber is woven along with the tire cord by the weft yarn” in lines 1-3. However, it is unclear which conductive fiber of the plurality of conductive fibers introduced in claim 1 “the conductive fiber” is referring to. It is also unclear which tire cord of the plurality of tire cords “the tire cord” is referring to. Based on the amendments to the claims, it is assumed that “the conductive fiber” is intending to refer to the plurality of conductive fibers in claim 1, and “the tire cord” is intending to refer to the plurality of tire cords in claim 1. For examination purposes, “the conductive fiber is fixed to the surface of the tire cord in state that the conductive fiber is woven along with the tire cord by the weft yarn” in lines 1-3 will be read as “the plurality of conductive fibers are fixed to surfaces of the plurality of tire cords in a state that the plurality of conductive fibers are woven along with the plurality of tire cords by the weft yarn.” 
Claim 4 recites the limitation “the conductive fiber is obtained” in line 1. However, it is unclear which conductive fiber of the plurality of conductive fibers introduced in claim 1 “the conductive fiber” is referring to. Based on the amendments to the claims, it is assumed that “the conductive fiber” is intending to refer to the plurality of conductive fibers in claim 1. Therefore, for examination purposes, “the conductive fiber is obtained” in line 1 will be read as “each of the plurality of conductive fibers is obtained.” 
Claims 5-8 are rejected due to their dependence on rejected claim 4. 
Claim 7 recites the limitation “the conductive fiber is any one selected from the group” in lines 1-2. However, it is unclear which conductive fiber of the plurality of conductive fibers introduced in claim 1 “the conductive fiber” is referring to. Based on the amendments to the claims, it is assumed that “the conductive fiber” is intending to refer to the plurality of conductive fibers in claim 1. Therefore, for examination purposes, “the conductive fiber is any one selected from the group” in lines 1-2 will be read as “each of the plurality of conductive fibers is any one selected from the group.” 
Claim 19 recites the limitation “wherein the plurality of conductive fibers are positioned in values between adjacent tire cords of the plurality of tire cords” in lines 1-2. However, it is unclear what “values between adjacent tire cords” means regarding the position of the conductive fibers. Based on paragraph [69] of the specification, it is assumed that applicant intends to say “valleys” instead of “values.” Therefore, for examination purposes, “wherein the plurality of conductive fibers are positioned in values between adjacent tire cords of the plurality of tire cords” in lines 1-2 will be read as “wherein the plurality of conductive fibers are positioned in valleys between adjacent tire cords of the plurality of tire cords.” 
Appropriate correction is required in order to overcome the indefiniteness rejection. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-8, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 2019/0240940) in view of Tanabe (JP 2015171848 with English Machine Translation). 
Regarding claim 1, Onishi discloses a tire cord fabric (A) including: a plurality of tire cords (2, 3) which are arranged in parallel to each other (see Fig. 2; [0047]); a weft yarn (4) which weaves the tire cords (2, 3) to conduct a weaving operation ([0047]); and a plurality of conductive fibers (5) which come into contact with surfaces of the plurality of tire cords (2) (see Fig. 2) and are extended in a longitudinal direction of the plurality of tire cords (see Fig. 2). Onishi further discloses that the plurality of tire cords (2) comprises a first tire cord and a second tire cord which are arranged in parallel to each other (see Modified Figure 2 below), wherein the plurality of conductive fibers (5) comprises a first conductive fiber and a second conductive fiber (see Modified Figure 2 below), wherein the first conductive fiber and the second conductive fiber are spaced apart from one another along a direction which is perpendicular to the longitudinal direction of the plurality of tire cords (2, 3) (see Modified Figure 2 below). Onishi further discloses that the plurality of conductive fibers (5) are spirally wound on surfaces of the plurality of tire cords (2) (see Fig. 2; [0045]). Therefore, Onishi clearly discloses that each of the plurality of conductive fibers (5) each come into contact with an upper surface and a lower surface of the respective tire cord (2) on which it is spirally wound (see Fig. 2). Thus, Onishi satisfies the limitation in claim 1 that the first conductive fiber comes into contact with an upper surface of the first tire cord, and the second conductive fiber comes into contact with a lower surface of the second tire cord (see Modified Figure 2 below). Onishi further discloses that the plurality of conductive fibers (5) are fibers coated with metal ([0050]). However, Onishi fails to explicitly disclose that each of the plurality of conductive fibers (5) is a fiber having metal plated on the surface thereof. 

    PNG
    media_image1.png
    653
    867
    media_image1.png
    Greyscale

Modified Figure 2, Onishi
It is known in the art for conductive fibers within tires to be plated with metal. For instance, Tanabe teaches that plating a fiber (80) within a carcass ply (70) with metal is an effective way to make the fiber (80) conductive ([0097]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have created the conductive fibers disclosed by Onishi by plating them with metal as taught by Tanabe since metal plating is an effective method of creating a conductive fiber. 
Regarding claim 2, Onishi discloses all of the limitations as set forth above for claim 1. Onishi further discloses that the plurality conductive fibers (5) are fixed to surfaces of the plurality of tire cords (2) (see Fig. 2; [0045])) in a state that the plurality of conductive fibers (5) are woven along with the plurality of tire cords (2, 3) by the weft yarn (4) (see Fig. 2; [0014]). 
Regarding claim 3, Onishi discloses all of the limitations as set forth above for claim 1. Onishi further discloses that the tire cord fabric (A) includes 2 conductive fibers (5) (see Fig. 2), thus suggesting the claimed range of 2 to 30. 
Regarding claim 4, Onishi discloses all of the limitations as set forth above for claim 1. Onishi further discloses that each of the plurality of conductive fibers (5) is obtained by coating a natural fiber, organic synthetic fiber, an inorganic fiber and the like with metal ([0050]), suggesting the limitation that each of the plurality of fibers is selected from a group consisting of a synthetic fiber, a cellulose fiber, and a mixed yarn thereof. Additionally, as discussed above for claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have obtained the plurality of conductive fibers (5) disclosed by Onishi by plating metal on the surface of each fiber. Thus, Onishi satisfies all of the limitations in claim 4. 
Regarding claim 5, Onishi discloses all of the limitations as set forth above for claim 4. Onishi further discloses that synthetic fibers such as polyester fiber are conventionally used in tire cord fabrics ([0052]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a synthetic fiber made of polyester for the plurality of conductive fibers (5) disclosed by Onishi, thus satisfying the limitations of claim 5. 
Regarding claim 6, Onishi discloses all of the limitations as set forth above for claim 4. Onishi further discloses that cellulose fibers such as rayon are conventionally used in tire cord fabrics ([0052]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used cellulose fiber made of rayon for the plurality of conductive fiber (5) disclosed by Onishi, thus satisfying the limitations of claim 6. 
Regarding claim 7, Onishi discloses all of the limitations as set forth above for claim 4. Onishi further discloses that each of the plurality of conductive fibers (5) has a thickness between 120 and 240 dtex ([0051]). Since dtex is a measurement usually used to measure filament yarn, it would have been obvious to one having ordinary skill in the art to have chosen each of the plurality of conductive fibers (5) disclosed by Onishi to be a filament yarn. Thus, Onishi satisfies the limitation in claim 7 that each of the plurality of conductive fibers is any one selected from a group consisting of a filament yarn, a staple fiber, and a spun yarn. 
Regarding claim 8, Onishi discloses all of the limitations as set forth above for claim 7. As set forth above, Onishi discloses that each of the plurality of conductive fibers (5) has a thickness between 120 and 240 dtex ([0051]), which converts to a thickness between 108 (120*0.9) deniers and 216 (240*0.9) deniers, suggesting the claimed range of 10 deniers to 500 deniers for the filament yarn. Thus, since Onishi discloses that each of the plurality of conductive fibers (5) is a filament yarn, Onishi satisfies all of the limitations of claim 8. 
Regarding claim 13, Onishi discloses all of the limitations as set forth above for claim 1. Onishi further discloses a sheet (A1) including the tire cord fabric (A) according to claim 1 and a topping rubber (6) which performs a topping process on the tire cord fabric (A) (see Figs. 3 and 4; [0057]). 
Regarding claim 16, Onishi discloses all of the limitations as set forth above for claim 13. Onishi fails to explicitly disclose, however, that the sheet (A1) is a carcass. 
It is known in the art to use sheets like the one disclosed by Onishi as a carcass. For instance, Tanabe teaches a similar sheet (70) comprising tire cords (72), including conductive fibers (78), and a topping rubber (74). Tanabe further teaches that the sheet (70) is a carcass ([0093]) and that the conductive fibers (78) within the carcass help to improve the conductivity of the carcass ([0099]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the sheet disclosed by Onishi as a carcass as taught by Tanabe because they would have had a reasonable expectation that the sheet would improve the conductivity of the carcass. 
Regarding claim 17, Onishi discloses all of the limitations as set forth above for claim 13. Onishi further discloses a tire including the sheet according to claim 13 ([0049]). 
Regarding claim 18, Onishi discloses all of the limitations as set forth above for claim 17. Onishi fails to disclose, however, that the tire has a resistance value of 0.1 to 100 MΩ at a voltage of 1,000 V. 
Tanabe teaches a similar tire (2) comprising a sheet (70) comprising tire cords (72), including conductive fibers (78), and a topping rubber (74). Tanabe further teaches that the electrical resistance of the tire (2) is preferably less than 1.0 x 108 Ω, or 100 MΩ (1.0 x 108 / 1.0 x 106), ([0090]) at a voltage of 1,000 V ([0089]), thus overlapping the claimed range of 0.1 to 100 MΩ. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Tanabe further teaches that the tire (2) with this resistance value is less likely to be charged with static electricity ([0090]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to designed the tire disclosed by Onishi to have the resistance value taught by Tanabe because they would have had a reasonable expectation that doing so would make the tire less likely to be charged with static electricity. 
Regarding claim 19, Onishi discloses all of the limitations as set forth above for claim 1. Because Onishi discloses that the plurality of conductive fibers (5) are spirally wound on surfaces of the plurality of tire cords (2) (see Fig. 2; [0045]), Onishi necessarily discloses that the plurality of conductive fibers (5) are in positions between adjacent tire cords (2, 3) (see Modified Figure 2 below). Therefore, Onishi satisfies the limitation in claim 19 that the plurality of conductive fibers (5) are positioned in valleys between adjacent tire cords (2, 3) of the plurality of tire cords (2, 3) (see Modified Figure 2 below). 

    PNG
    media_image2.png
    696
    688
    media_image2.png
    Greyscale

Modified Figure 2, Onishi
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 2019/0240940) in view of Tanabe (JP 2015171848 with English Machine Translation) as applied to claim 13 above, and further in view of Miyazaki (US 2013/0137807) as evidenced by Wampler et al. (US 2016/0251518) (Wampler). 
Regarding claim 14, Onishi discloses all of the limitations as set forth above for claim 13. Onishi fails to disclose, however, that the topping rubber (6) comprises 100 parts by weight of raw rubber including 20 to 50 parts by weight of natural rubber and 50 to 80 parts by weight of emulsion-polymerized styrene butadiene rubber, and 20 to 60 parts by weight of carbon black having a statistical thickness surface area (STSA) value of 29 to 39 m2/g, an oil absorption number of compressed sample (COAN) value of 69 to 79 cc/100g, an oil absorption number of sample (OAN) value of 85 to 95 cc/100g, and an iodine adsorption amount value of 31 to 41 mg/g. 
Miyazaki teaches a rubber composition for a tire (title) comprising 100 parts by weight of raw rubber ([0017]) including 30 parts by weight of natural rubber and 70 parts by weight of emulsion-polymerized styrene butadiene rubber, and 40 parts by weight of N660 carbon black (see Example 3 in Table 1). As evidenced by Wampler in Table VII, carbon black N660 has an STSA value of 33.3 m2/g, a COAN value of 74.9 cc/100g, an OAN value of 89.7 cc/100g, and an iodine adsorption amount value of 35.2. Thus, Miyazaki teaches a rubber composition that suggests the rubber composition in claim 14. Miyazaki further teaches that this composition improves the rolling resistance and durability of the tire while reducing cost (see Example 3 in Table 1; [0017]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the rubber composition taught by Miyazaki for the topping rubber disclosed by Onishi because they would have had a reasonable expectation that doing so would lead to improved rolling resistance and durability while reducing cost.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 2019/0240940) in view of Tanabe (JP 2015171848 with English Machine Translation) as applied to claim 13 above, and further in view of Feng (CN 103012869 with English Machine Translation) as evidenced by Wampler et al. (US 2016/0251518) (Wampler). 
Regarding claim 15, Onishi discloses all of the limitations as set forth above for claim 13. Onishi fails to disclose, however, that the topping rubber (6) comprises 100 parts by weight of raw rubber including 10 to 40 parts by weight of synthetic styrene butadiene rubber and 60 to 90 parts by weight of natural rubber, 10 to 40 parts by weight of a first Response to Restriction Requirement Page 3 of 5 Attorney Docket No. 1058-051carbon black having an STSA value of 29 to 39 m2/g, a COAN value of 69 to 79 cc/100g, an OAN value of 85 to 95 cc/100g, and an iodine adsorption amount value of 31 to 41 mg/g, and 20 to 50 parts by weight of a second carbon black having an STSA value of 70 to 80 m2/g, a COAN value of 83 to 93 cc/100g, an OAN value of 96 to 108 cc/100g, and an iodine adsorption amount value of 76 to 88 mg/g. 
Feng teaches a rubber composition for a tire (title) comprising 100 parts by weight of raw rubber including 30-70 parts by weight of synthetic styrene butadiene rubber, 30-70 parts by weighty of natural rubber, 10-20 parts by weight of a first carbon black N660, and 15-30 parts by weight of a second carbon black N330 ([0008]-[0010]). As evidenced by Wampler in Table VII, carbon black N660 has an STSA value of 33.3 m2/g, a COAN value of 74.9 cc/100g, an OAN value of 89.7 cc/100g, and an iodine adsorption amount value of 35.2, thus suggesting the first carbon black properties in claim 15. Additionally, Table VII in Wampler shows that carbon black N330 has an STSA value of 77.2 m2/g, a COAN value of 86.1 cc/100g, an OAN value of 100.2 cc/100g, and an iodine adsorption amount value of 83.3, thus suggesting the second carbon black properties in claim 15. Therefore, Feng teaches a rubber composition that overlaps with the claimed rubber composition in claim 15. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Feng further teaches that this composition helps to improve the physical and mechanical properties of the tire ([0007]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the rubber composition taught by Feng for the topping rubber disclosed by Onishi because they would have had a reasonable expectation that doing so would lead to an improvement in the physical and mechanical properties of the tire.
Response to Arguments
Applicant’s amendments to the claims have overcome the claim objection previously set forth in the Non-Final Office Action mailed April 20th, 2022. However, in light of the amendments to the claims, several 112(b) rejections and a Drawings objection remain, as set forth in the above Office Action. 
Applicant’s arguments, see Remarks, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1-8, 13, and 16-18 under 35 U.S.C. 103 over Onishi in view of Tanabe have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of independent claim 1 is made over Onishi in view of Tanabe.
As such, claims 1-8 and 13-19 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749